IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,016-01




EX PARTE MARCUS LEON JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 08-050123A
IN THE 434TH DISTRICT COURT FROM FORT BEND COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
controlled substance and was sentenced to two years’ imprisonment. Applicant’s sentence has
discharged.
            On February 14, 2014, the trial court signed findings of fact and conclusions of law
recommending that this Court grant relief based on our recent opinion, Ex parte Coty, WR-79,318-02
(Tex. Crim. App. Jan. 15, 2014)(published).  The State did not oppose granting relief in this case. 
However Applicant did not address the fact that his sentence has discharged.  He did not allege any
collateral consequences from this conviction.  In order to be eligible for review under Texas Code
of Criminal Procedure Art. 11.07, an applicant must be confined.  “Confinement means confinement
for any offense or any collateral consequence resulting from the conviction that is the basis of the
instant habeas corpus.” Ex parte Harrington, 310 S.W.3d 452 (Tex. Crim. App. 2010).  Applicant
makes no allegation that he is confined by this conviction.  
            This application is therefore dismissed.
Filed:  March 19, 2014
Do not publish